Per Curiam.  The motion for rule on clerk filed by Appellant Ben Williams is hereby granted as to orders granting summary judgment that the circuit court has certified to be final orders pursuant to Ark. R. Civ. P. 54(b)(1) (2005). Servewell Plumbing, LLC v. Summit Contractors, Inc., 360 Ark. 521, 202 S.W.3d 525 (2005). With respect to the circuit court’s orders denying summary judgment, we do not review the denial of summary-judgment motions. U.S. Fidelity & Guar. Co. v. Continental Cas. Co., 353 Ark. 834, 120 S.W.3d 556 (2003); Daniels v. Colonial Ins. Co., 314 Ark. 49, 857 S.W.2d 162 (1993). Therefore, such orders are interlocutory and not subject to certification as final orders pursuant to Rule 54(b)(1).